Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “contact element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
-This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
-The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: A Quick Disconnect Adapter for a Prosthetic Limb
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8-12, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferrier (5326352).

In regard to claim 1, Ferrier discloses a prosthesis for a lower extremity, the prosthesis comprising: 
a first prosthesis component 13, a second prosthesis component 17, at least one locking element 32 to lock the first prosthesis component 13 relative to the second prosthesis component 17 (see fig 4);
 at least one holding device (device of fig 2 including 18, 12, 36), by way of which the first prosthesis component 13 is detachably held on the second prosthesis component 17 (see fig 1), 
the at least one holding device (device of fig 2 including 18, 12, 36) having a first holding element 12 arranged on the first prosthesis component 13, and a second holding element 18 arranged on the second prosthesis component 17, 
the first holding element 12 having a projection (14) with a first bore 16, 
the second holding element 22 having a base body 18 with a second bore 24, the at least one locking element 32 engaging the first 16 and second bores 24 to lock the first holding element to the second holding element (fig 4).  
In regard to claim 3, Ferrier discloses the device of claim 1, and further discloses the first holding element 12 and the second holding element 22 are positive-locking elements, that are designed to correspond to one another (14 fits within 22 as shown in figure 1-2, 4).  
In regard to claims 8 and 17, Ferrier discloses the prosthesis according to claims 1 and 11, and further discloses the holding device (device of fig 2 including 18, 12, 36) can be released with one hand and without a tool.  This is intended use, patentable only based on the resulting structure.  A threaded pin 32 (threads 28) is capable of being removed by hand, particularly when not over tightened.  Also see the title which states this is a quick coupling device.
In regard to claims 9 and 18, Ferrier discloses the prosthesis according to claims 1 and 11, and further discloses at least one of the prosthesis components (13 or 17) can only be locked when the at least one holding device (device of fig 2 including 18, 12, 36) is holding the prosthesis6Application No. 16/642,341Atly. Docket No. 76156.0581 components (13, 17) together and the at least one holding device (device of fig 2 including 18, 12, 36) can only be released when the prosthesis components are unlocked.  (see figure 1; the components can only be removed when pin 32 is removed to unlock the device and can only be locked in place when the pin is locked)
In regard to claim 10, Ferrier discloses a connection device (10) for a prosthesis according to claim 1, and further discloses the connection device 10 comprises the at least one holding device (device of fig 2 including 18, 12, 36) and the at least one locking element 32, the at least one holding device (device of fig 2 including 18, 12, 36) having the
In regard to claim 11, Ferrier discloses a prosthesis for a lower extremity (fig 1), the prosthesis comprising: 
a first prosthesis component 13; 
a second prosthesis component 17; 
a locking element 32 to lock the first prosthesis component relative to the second prosthesis component (fig 4); 
a holding device (device of fig 2 including 18, 12, 36) to connect the first prosthesis component 13 to the second prosthesis component 17 (fig 1, 4), 
the holding device (device of fig 2 including 18, 12, 36) having a first holding element 12 arranged on the first prosthesis component 13 and having a projection 14 with a first bore 16, 
and a second holding element 18 arranged on the second prosthesis component 17 and having a base body 22 with a second bore 24, 
the locking element 32 insertable into the first 16 and second bores 24 to secure the first holding element 12 to the second holding element 18 (fig 6).  
In regard claim 12, Ferrier discloses the prosthesis according to claim 11, and further discloses the first holding element 12 and the second holding element 18 are positive-locking elements that mate with one another (fig 4; 14 of 12 mates with 22 of 18). 
In regard to claim 19, Ferrier discloses a connection device (10) for a prosthesis according to claim 1, and further discloses the connection device (10) comprises the holding device (device of fig 2 including 18, 12, 36) and the locking element 32. (see fig 1-2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrier (5326352) in view of Whitbrook (2011/0098731A1).

In regard to claims 4-5 and 13-14, Ferrier meets the claim limitations as discussed in the rejection of claims 1 and 11, but does not teach the use of a magnetic holding force or a permanent magnet.
Whitbrook teaches the first holding element exerts a magnetic holding force on the second holding element (elements 60a and 6b between two sections fig 3); 
wherein at least one of the first holding element and the second holding element 
It would have been obvious to one of ordinary skill in the art of connections at the time the invention was filed to use the magnetic fastener of Whitbrook in place of or in addition to the threads of Ferrier because the magnets facilitate the proper alignment and positioning (abstract).  (For example keeping the pin from falling out while being screwed in)
In regard to claims 6-7 and 15-16, Ferrier meets the claim limitations as discussed in the rejection of claim 1.  
However, Ferrier does not teach a first contact element or a second contact element as claimed.
Whitebrook teaches a first contact element 60a and a second contact element 60b, wherein the first 60a and second contact elements 60b lie next to one another when the first prosthesis component is locked relative to the second prosthesis component (fig 3; negative and positive magnet poles are attracted together) 
wherein the first contact element 60a features a projection (within a projection in fig 3) and the second contact element 60b features a recess that is designed to correspond to the projection (fig 3, 60b is at the distal end of a recess).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Whitebrook’s magnetic clasp on the first 14 and second 22 holding elements of Ferrier because the magnetic clasp assists in achieving the desired final positioning and alignment (abstract) and will hold the leg together while the pin is being placed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/           Primary Examiner, Art Unit 3774